Citation Nr: 0602573	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  98-13 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for muscle and joint 
pain, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for urinary problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1985 to December 
1994.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 1998 rating action that denied service connection 
for bilateral hearing loss.  The veteran filed a Notice of 
Disagreement (NOD) in June 1998.  The RO issued a Statement 
of the Case (SOC) in September 1998, and the veteran filed a 
Substantive Appeal subsequently that month.  

This appeal also arises from an April 1999 rating action that 
denied service connection for muscle and joint pain, and for 
urinary problems, each claimed as due to undiagnosed illness 
(associated with Persian Gulf War service) , pursuant to 
38 U.S.C. (U.S.C.A., for the Board's purposes) § 1117.  The 
veteran filed a NOD in May 1999, and the RO issued a SOC in 
February 2000.  The veteran filed a Substantive Appeal in 
March 2000.

By letter of February 2001, the RO notified the veteran and 
his representative of a Board hearing that had been scheduled 
at the RO for a date in June; however, the veteran failed to 
report for the hearing.

In July 2001 and November 2003, the Board remanded the 
matters on appeal to the RO for further action.  After 
accomplishing the requested action, the RO continued the 
denial of each claim (as reflected in January 2003 and 
December 2004 Supplemental SOCs (SSOCs)), and returned these 
matters to the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  The record is devoid of any competent evidence 
establishing that the veteran currently has bilateral hearing 
loss to an extent recognized as a disability for VA purposes.  

3.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

4.  The veteran's claimed muscle and joint pain has been 
attributed to service-connected lumbosacral strain and right 
calcaneal laceration in and post service, and there is no 
evidence of any other disability manifested by muscle and 
joint pain.

5.  Although service medical records reflect a single 
instance of complaints of frequent urination and burning in 
August 1998, these symptoms were then attributed to 
concentration-related urethritis; the in- and post-service 
record is devoid of any competent evidence establishing that 
the veteran has, or ever has had, chronic urinary problems.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).

2.  The criteria for service connection for muscle and joint 
pain, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131,5103,  5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2005).

3.  The criteria for service connection for urinary problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him about 
what evidence will be obtained by whom.  38 U.S.C.A.         
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the April 1998 RO letter, the May 1998 rating action, 
the August 1998 RO letter, the September 1998 SOC, the April 
1999 rating action and RO letter, the May 1999 RO letter, the 
June 1999 rating action, the July 1999 RO letter, the 
February 2000 SOC, the May and August 2000 and February and 
August 2001 RO letters, the January 2003 SSOC, the April 2003 
and February 2004 RO letters, the December 2004 SSOC, and the 
March 2005 RO letter, the RO variously notified the veteran 
and his representative of the legal authority governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection with the claims.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the August 2001 and February 2004 
RO letters, SOCs, and SSOCs variously informed the veteran 
and his representative of what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter February 2004 RO letter and the SSOCs informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter 2001 and 2004 RO letters 
specifically notified the veteran to furnish any additional 
evidence or information that he had in his possession that 
was pertinent to his claims.  Accordingly, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant about what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents strictly meeting the VCAA's notice 
requirements were not, nor could they have been, provided to 
the veteran prior to the May 1998 and April 1999 rating 
actions on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  Moreover, the Board finds that any lack of full, 
pre-adjudication notice in this appeal does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions, many RO letters, SOCs, and SSOCs issued 
between 1998 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claims.  As a 
result of RO development and the Board's July 2001 and 
November 2003 remands, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claims in December 
2004 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
of each claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO, on 
its own initiative as well as pursuant to the Board's 
remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims, to include obtaining numerous 
service and post-service private and VA medical records, and 
affording him comprehensive VA examinations in March 1995, 
January and August 1998, February 1999, and December 2001, 
reports of which are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence that is pertinent to any of the claims that has not 
been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each of the claims on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

A.  Service Connection for Bilateral Hearing Loss

In this case, the veteran is seeking service connection for 
bilateral hearing loss.  However, the service medical records 
are completely negative for findings of any such disorder 
constituting a disability under 38 C.F.R. § 3.385.  Although 
the veteran complained of decreased hearing in the right ear 
on one occasion in March 1987, this was related to a swollen 
tympanic membrane, and there were no clinical findings of 
actual hearing loss. 

Audiological evaluation in January 1989 revealed pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
0
15
5
0

Audiological evaluation in October 1989 revealed pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
        
10
0
5
5
5

In April 1991 and November 1994 reports of medical history, 
the veteran denied hearing loss.



Audiological evaluation on the November 1994 separation 
examination revealed pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
10
10
10
10

Extensive post-service VA medical records from 1995 to 2002 
have been reviewed.  

VA Audiological evaluation in August 1998 revealed speech 
recognition scores of 96 percent in each ear and pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
10
10
10
15
10

The veteran gave a history of beginning to notice 
difficulties with his hearing approximately 2 years 
previously (which the Board notes is over 3.5 years following 
separation from service).  The examiner opined that the pure 
tone thresholds indicated normal hearing sensitivity and 
excellent word recognition ability bilaterally.    

VA audiological evaluation in February 1999 revealed speech 
recognition scores of 88 percent in the right ear, 92 percent 
in the left ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
15
15
10
10
15

The examiner opined that the veteran had normal hearing 
sensitivity bilaterally, and that no hearing loss existed.

VA audiological evaluation in December 2001 revealed speech 
recognition scores of 100 percent in each ear and pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
10
5
5
5
5

The examiner opined that the veteran's hearing was within 
normal limits and that he had excellent speech discrimination 
skills bilaterally.

Although February 1999 VA audiological testing revealed 
speech recognition scores of 88 percent in the right ear and 
92 percent in the left ear, meeting the VA criteria for 
hearing loss disability under 38 C.F.R. § 3.385, in view of 
the findings on the most recent December 2001 VA audiological 
examination, the Board has no alternative but to conclude 
that the veteran does not currently have bilateral hearing 
loss constituting a disability under the provisions of 
38 C.F.R. § 3.385.  In reaching this determination, the Board 
notes that the 2001 VA clinical findings showed     100 
percent speech recognition scores bilaterally.  As such, 
there is no hearing loss disability upon which to predicate a 
grant of service connection.  

In addition to the audiological evaluation results of record, 
the Board has considered the veteran's assertions advanced in 
connection with his claim for service connection.  There is 
no question that the veteran certainly is competent to assert 
that he has trouble hearing.  However, as a layman without 
the appropriate training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on the 
matter of whether  he, in fact, suffers from hearing loss to 
an extent recognized as a disability for VA purposes.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the Board's assertions on the question of 
hearing loss disability for VA purposes have no probative 
value.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, in the absence of 
competent evidence of the claimed disability, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, the claim for 
service connection for bilateral hearing loss must be denied 
because the first essential criterion for a grant of service 
connection-current evidence of a chronic "disability" upon 
which to predicate a grant of service connection-has not 
been met.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.	Service Connection for Muscle and Joint Pain, and for 
Urinary Problems 

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurological signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

Effective March 1, 2002. the U.S. Congress revised the 
undiagnosed illness statute.  See 38 U.S.C.A. § 1117(a)(2)(B) 
(West 2002).  In the revised statute, the term "chronic 
disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include                     (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the VA Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, the VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. § 3.317.

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

The veteran in the instant case did serve in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
Hence, for purposes of the pertinent statute and regulation, 
he is a Persian Gulf veteran.  That notwithstanding, the 
Board finds that the record does not present a basis for a 
grant of service connection for either muscle and joint pain, 
or for urinary problems, as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117, associated with the veteran's Persian Gulf War 
service.  

The veteran's service medical records reveal that numerous 
complaints of back and right foot pain were attributed to 
now-service-connected lumbosacral strain and a right 
calcaneal laceration, respectively, and simply fail to show 
any chronic urinary problems.  A September 1985 evaluation 
was negative for dysuria.  In December 1986, the veteran was 
seen for complaints of extremity pain after a fall on his 
left knee and wrist; the assessments included left knee 
strain.  In August 1987, the veteran was seen after a fall in 
which he injured his shoulder; the assessments included soft 
tissue injury.  In August 1988, the veteran was seen with 
complaints of frequent urination and burning; the assessments 
included concentration-related urethritis.  He was seen again 
subsequently that month for right arm, shoulder, and neck 
pain after a metal locker fell on him; the assessment was 
right supraclavicular laceration and shoulder strain. 

On March 1989 evaluation, the veteran denied dysuria.  
October 1989 examination was negative for findings of any 
chronic muscle and joint pain or urinary problems; 
examination of the genitourinary system was normal.  
Moreover, an April 1991 report of medical history reflects 
that the veteran denied , the veteran denied swollen or 
painful joints, leg cramps, urinary problems including 
frequent or painful urination, arthritis, rheumatism, or 
bursitis, a painful or "trick" shoulder or elbow, and a 
"trick" or locked knee.  In November 1992, the veteran was 
seen with complaints of left great toe pain after he struck a 
step while ascending stairs; the assessment was possible 
dislocation.  In April 1993, the veteran was seen with 
complaints of right thumb pain after a fall while playing 
football; the impression was right thumb sprain.  In 
September 1993, the veteran was seen after a right knee and 
ankle injury while running; the assessment was rule-out 
fracture.  In October 1994, the veteran was seen with 
complaints of left hamstring pain after a slip on stairs with 
his left leg extended; the assessment was left hamstring 
strain.  

On November 1994 separation examination, the veteran denied a 
history of swollen or painful joints, leg cramps, urinary 
problems including frequent or painful urination, arthritis, 
rheumatism, or bursitis, a painful or "trick" shoulder or 
elbow, and a "trick" or locked knee.  The examiner 
commented that the veteran had no significant medical 
problems.  Current examination was negative for findings or 
diagnoses of any chronic disability manifested by muscle and 
joint pain or urinary symptoms; examination of the 
genitourinary system was normal.  

The post-service record shows continuing complaints and 
medical findings pertaining to the service-connected 
lumbosacral strain and a right calcaneal laceration, but is 
negative for findings or diagnoses of any other muscle and 
joint pain problems, or evidence of any chronic urinary 
problems.  That record includes a March 1995 VA general 
medical examination report; VA outpatient records from 1995 
to 2000; an October 1997 medical report from the Cabell 
Huntington Hospital; a January 1998 VA general medical 
examination report; an October 1998 VA hematology/oncology 
consultation report; a January 1999 VA general medical 
examination report, reflecting the examiner's notation that 
the veteran complained of multiple joint pain but that no 
pertinent pathology or loss of function other than that 
attributable to the service-connected lumbosacral strain and 
a right calcaneal laceration; a December 2001 VA general 
medical examination report, reflecting that the examiner 
found no evidence of joint, muscle, or genitourinary 
disability other than the service-connected lumbosacral 
strain; and a December 2002 VA orthopedic examination report, 
reflecting the examiner's finding only of chronic low back 
pain, and a notation attributing the veteran's other sites of 
pain to his service-connected psychiatric disorder.

The Board finds the 1999 and 2001 VA examination findings 
(each based on examination of the veteran and review of his 
pertinent history) particularly persuasive on the question of 
etiology of the veteran's muscle and joint pain and urinary 
symptoms, since those examinations were arranged specifically 
to resolve the questions of current disability and etiology.  
As noted above, these findings attribute the veteran's muscle 
and joint pain to known clinical diagnoses (for which the 
veteran has already been granted service connection), and 
fail to establish the existence of any chronic urinary 
problems or disability. 

Thus, under the circumstances of this appeal, service 
connection for muscle and joint pain, under the provisions of 
38 U.S.C. § 1117, is precluded, and there simply is no basis 
for a grant of service connection for urinary problems under 
that or any other legal authority.  The competent evidence 
simply does not support either claim, and neither the veteran 
nor his representative has presented or alluded to the 
existence of any evidence that would, in fact, support either 
claim, despite being given many opportunities to do so.

Again, the Board has considered the veteran's assertions, but 
notes that he is not competent to provide persuasive evidence 
on a medical matter.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu, 2 Vet. App. 492; see also Routen, 10 Vet. 
App. at 186.  

For the foregoing reasons, the claims for service connection 
for muscle and joint pain, and for urinary problems, must 
each be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support either claim, that doctrine is not applicable. See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for muscle and joint pain, claimed as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.

Service connection for urinary problems, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


